     2:18-cv-03326-RMG         Date Filed 03/28/19      Entry Number 243         Page 1 of 5




                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

CITY OF BEAUFORT; et al.,                  )
                                           )        No. 2:18-cv-03326-RMG
                                           ) (Consolidated with 2:18-cv-03327-RMG)
                               Plaintiffs, )
                                           )
        v.                                 ) PLAINTIFFS’ MOTION TO STRIKE
                                           )
NATIONAL MARINE FISHERIES SERVICE; et )
al.,                                       )
                                           )
                               Defendants. )
                                           )
                                           )
SOUTH CAROLINA COASTAL                     )
CONSERVATION LEAGUE; et al.,               )
                                           )
                               Plaintiffs, )
                                           )
        v.                                 )
                                           )
WILBER ROSS, in his official capacity as   )
secretary of commerce; et al.,             )
                                           )
                               Defendants. )
                                           )
                                           )

       Plaintiffs City of Beaufort, City of Charleston, City of Folly Beach, City of Isle of Palms,

City of North Myrtle Beach, Town of Bluffton, Town of Briarcliffe Acres, Town of Edisto

Beach, Town of Hilton Head Island, Town of James Island, Town of Kiawah Island, Town of

Mount Pleasant, Town of Pawleys Island, Town of Port Royal, Town of Seabrook Island, and

Town of Awendaw (collectively “Municipalities”), and South Carolina Small Business Chamber

of Commerce (“Chamber”), move to strike the Declarations of Jolie Harrison, ECF No. 221-1,

Benjamin Laws, ECF No. 221-2, Dwayne Meadows, ECF No. 221-3, and Eric Patterson, ECF

No. 221-4. The declarations are improper and should be stricken because they contain post-hoc
     2:18-cv-03326-RMG             Date Filed 03/28/19   Entry Number 243         Page 2 of 5




rationalizations for decisions made by Defendant National Marine Fisheries Service (NMFS),

and the Declaration of Jolie Harrison draws improper legal conclusions about the ultimate

questions at issue in this case.

        In Administrative Procedures Act cases, the court must only consider the record made

before the agency at the time the agency acted. Citizens to Preserve Overton Park v. Volpe, 401

U.S. 402, 420, 91 S.Ct. 814, 28 L.Ed.2d 136 (1971). The administrative record includes the

agency’s rationale for its action, as well as the facts and information before it, and “a reviewing

court may look only to these contemporaneous justifications in reviewing the agency action.”

Dow AgroSciences LLC v. Nat’l Marine Fisheries Serv., 707 F.3d 462, 467–68 (4th Cir. 2013)

(citing SEC v. Chenery Corp., 318 U.S. 80, 63 S.Ct. 454, 87 L.Ed. 626 (1943)). An agency may

not expand its reasons for a decision in order to defend it from judicial review. See Motor

Vehicle Mfr. Ass’n v. State Farm Auto. Ins. Co., 463 U.S. 29, 50, 103 S.Ct. 2856, 77 L.Ed.2d 443

(1983) (“[C]ourts may not accept appellate counsel’s post hoc rationalizations for agency

action”).

        “The rule barring consideration of post hoc agency rationalizations operates where an

agency has provided a particular justification for a determination at the time the determination is

made, but provides a different justification for that same determination when it is later reviewed

by another body.” Independence Mining Co. v. Babbitt, 105 F.3d 502, 511 (9th Cir. 1997). See

Camp v. Pitts, 93 S.Ct. 1241, 1244 (1973) (‘the focal point for judicial review should be the

administrative record already in existence, not some new record made initially in the reviewing

court.”). See also, Florida Power & Light Co. V. Lorion, 105 S.Ct. 1598 (1985) That, however,

is precisely what the Federal Defendants attempt to do with these agency declarations.


                                                 2
     2:18-cv-03326-RMG          Date Filed 03/28/19         Entry Number 243     Page 3 of 5




       The Federal Defendants lodged the Administrative Record in this case, which alone must

provide the basis and rationale for the agency’s decision. Volpe, 401 U.S. at 420; Dow 707 F.3d

at 467–68. Yet the Federal Defendants filed declarations of four of its employees in response to

Plaintiffs’ Motions for Preliminary Injunction which contain new maps, calculations and analysis

of the IHA applications that were not before the agency, are not part of the Administrative

Record and which were created subsequent to the agency’s issuance of the IHAs. These post

hoc rationalizations are clearly improper.

       Benjamin Laws describes a purpose of his declaration as “to discuss any important

scientific information presented in those documents that was not explicitly cited in NMFS’

Federal Register Notices (FRNs) concerning the IHAs for the five proposed seismic surveys.”

ECF No. 221-2 at ¶ 5. Mr. Laws also addresses the issue of the impact of the airgun blasts on

the underwater munitions, described in the Tecklenberg Declaration. He discusses the lack of

evidence that these blasts could cause dangerous impacts to these munitions and incorrectly

asserts that no comments were submitted to the agency during the comment period. See Laws

Decl. at ¶ 16; Barton Decl., ECF No. 241-1; Barton Comment Letter, ECF No. 241-2. Mr. Laws

also provides an extensive supplemental discussion regarding the evaluation of the distinction

between military sonars’ impacts on beaked whales and airgun seismic blasting. See ECF No.

221-2 at ¶¶ 18-23. This litigation affidavit is improper.

       Dwayne Meadows’ Declaration includes new maps not before the agency during the

application review process, but rather created after-the-fact for the purpose of convincing this

Court that the IHAs comply with the law. See ECF No. 221-3 (discussing “the analysis of data




                                                 3
     2:18-cv-03326-RMG          Date Filed 03/28/19      Entry Number 243         Page 4 of 5




and development of supplemental maps used in NMFS’ response to the motions before the

Court...”).

        Similar to Benjamin Laws, Eric Patterson submits supplemental discussion of scientific

data not before the agency and not included in the Administrative Record in an effort to correct

deficiencies in NMFS’ analysis. ECF No. 221-4. He discusses in great detail the post-hoc

creation of the new map attached to Mr. Meadows’ Declaration. ECF 221-4 at ¶ 25. Mr.

Patterson also introduces supplemental data to support NMFS’ contention that the seismic testing

will have no negative effects on right whale mother-calf communication. ECF No. 221-4 at ¶ 31.

        Furthermore, Declarant Jolie Harrison improperly attempts to draw legal conclusions

about the agency review’s compliance with the crucial statutes at issue in this case. Ms. Harrison

gives her opinion that all applicable statutory and regulatory provisions have been met. “[I]t is

my expert opinion that the analysis conducted for the issuance of the five IHAs, supports the

statutory requirements for issuing the IHAs.” This goes to the ultimate legal issues in this case.

“[A]n expert witness cannot give an opinion as to her legal conclusion, i.e., an opinion on an

ultimate issue of law.” Mukhtar v. Cal. State Univ., Hayward, 299 F.3d 1053, 1066 n. 10 (9th




                                                 4
     2:18-cv-03326-RMG          Date Filed 03/28/19       Entry Number 243         Page 5 of 5




Cir.2002).     Because the aforementioned Declarations consist largely of post-hoc

rationalizations for the agency’s decision, and go the ultimate legal issues in this case, this Court

should grant the Plaintiffs’ motion to strike these declarations and the portions of the Federal

Defendants’ Memorandum that relies on them.

       Respectfully submitted this 28th day of March, 2019.

                                              s/Amy E. Armstrong
                                              Amy E. Armstrong (ID # 9625)
                                              Leslie S. Lenhardt (ID # 7795)
                                              SOUTH CAROLINA ENVIRONMENTAL LAW
                                                      PROJECT
                                              Mailing address:      Post Office Box 1380
                                                                    Pawleys Island, SC 29585
                                              Office address:       430 Highmarket Street
                                                                    Georgetown, SC 29440
                                              Telephone      (843) 527-0078

                                              Attorneys for the Plaintiffs

Georgetown, South Carolina

March 28, 2019




                                                  5
